



HALOZYME THERAPEUTICS, INC.
PERFORMANCE STOCK UNITS AGREEMENT
UNDER THE
HALOZYME THERAPEUTICS, INC.
2011 STOCK PLAN
1.    Terminology. Unless otherwise provided in this Award Agreement,
capitalized terms used herein are defined in the Glossary at the end of this
Award Agreement, the Notice, or the Plan.
2.    Vesting. All of the Performance Units are nonvested and forfeitable as of
the Grant Date. Vesting of the Performance Units is subject to both time-based
and performance-based vesting as provided in the Notice. For clarity, if the
performance-based vesting condition is satisfied as to 25% of the Performance
Units subject to the Award before the first applicable time-based vesting date
set forth in the Notice, such 25% of the Performance Units subject to the Award
will be scheduled to vest over the applicable time-based vesting dates set forth
in the Notice. If the performance-based vesting condition is satisfied as to 25%
of the Performance Units subject to the Award after the first applicable
time-based vesting date set forth in the Notice but before the second applicable
time-based vesting date set forth in the Notice, the portion of such 25% of the
Performance Units subject to the Award that correspond to the first time-based
vesting date will be considered vested on the attainment of the applicable
performance-based vesting condition (provided that you are then still in Service
with the Company) and the balance of such 25% of the Performance Units will be
scheduled to vest over the remaining applicable time-based vesting dates set
forth in the Notice.
At the end of the applicable Performance Period, all Performance Units that are
not then vested (pursuant to both the applicable time- and performance-based
vesting requirements) and nonforfeitable will be forfeited to the Company
immediately and automatically as of the end of the applicable Performance Period
without payment of any consideration therefor and you will have no further
right, title or interest in or to such Performance Units or the underlying
shares of Stock.


1
[PSU-DT]
OMM_US:77530383.3

--------------------------------------------------------------------------------




3.    Termination of Employment or Service.
(a)    General. Unless otherwise provided herein or in the Notice, if your
Service with the Company or its successor ceases for any reason, all Performance
Units that are not then vested (pursuant to both the applicable time- and
performance-based vesting requirements) and nonforfeitable will be forfeited to
the Company immediately and automatically upon such cessation without payment of
any consideration therefor and you will have no further right, title or interest
in or to such Performance Units or the underlying shares of Stock.
(b)    Termination Due to Death or Disability. Notwithstanding Section 3(a) and
subject to Section 8(b) below, if your Service terminates due to your death or
Disability after the Grant Date and prior to the last day of the Performance
Period, the Award will vest upon your termination of Service with respect to a
number of Performance Units (not less than zero) equal to (i) the total number
of Performance Units subject to the Award multiplied by a fraction, the
numerator of which is the total number of days between the Grant Date and the
date of your termination of Service and the denominator of which is the total
number of days between the Grant Date and the final vesting date under the
time-based vesting schedule set forth in the Notice (the “Final Time-Vesting
Date”), less (ii) the total number of Performance Units that had vested pursuant
to the Notice and this Award Agreement as of the date of your termination of
Service. If your Service terminates due to your death or Disability on or after
the last day of the Performance Period and prior to the Final Time-Vesting Date,
any Performance Units that became eligible to vest under the performance-based
vesting provisions of Exhibit A attached to the Notice and had not vested as of
your termination of Service shall vest as of your termination of Service. Any
Performance Units that are not vested and nonforfeitable after giving effect to
the applicable provisions of this Section 3(b) will be forfeited to the Company
immediately and automatically upon the cessation of your Service with the
Company or its successor without payment of any consideration therefor and you
will have no further right, title or interest in or to such Performance Units or
the underlying shares of Stock.
4.    Restrictions on Transfer. Neither this Award Agreement nor any of the
Performance Units may be assigned, transferred, pledged, hypothecated or
disposed of in any way, whether by operation of law or otherwise, and the
Performance Units shall not be subject to execution, attachment or similar
process. All rights with respect to this Award Agreement and the Performance
Units shall be exercisable during your lifetime only by you or your guardian or
legal representative.
5.    Dividend Equivalent Payments. On each dividend payment date for each cash
dividend (regular or extraordinary) on the Stock, the Company will credit your
equity award account with dividend equivalents in the form of additional
Performance Units. All such additional Performance Units shall be subject to the
same vesting requirements (including both time-based and performance-based
vesting) applicable to the Performance Units in respect of which they were
credited and shall be settled in accordance with, and at the time of, settlement
of the vested Performance Units to which they are related. The number of
Performance Units to be credited shall equal the quotient, rounded to such
fraction as determined by the Committee, calculated by dividing (a) by (b),
where “(a)” is the product of (i) the cash dividend payable per share of Stock,
multiplied by (ii) the number of Performance Units credited to your account as
of the record date, and “(b)” is the Fair Market Value of a share of Stock on
the dividend payment date. If your vested Performance Units have been settled
after the record date but prior to the dividend payment date, any Performance
Units that would be credited pursuant to the preceding sentence shall be settled
on or as soon as


2
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




practicable after the dividend payment date. Nothing herein shall preclude the
Committee from exercising its discretion under the Plan to determine whether to
eliminate fractional units or credit fractional units to accounts, and the
manner in which fractional units will be credited.
6.    Settlement of Performance Units.
(a)    Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the Performance Units, the consideration for which shall be
services rendered to the Company or for its benefit. The Company will issue to
you, in settlement of your Performance Units and subject to the provisions of
Section 7 below, the number of whole shares of Stock that equals the number of
whole Performance Units that become vested, and such vested Performance Units
will terminate and cease to be outstanding upon such issuance of the shares.
Upon issuance of such shares, the Company will determine the form of delivery
(e.g., a stock certificate or electronic entry evidencing such shares) and may
deliver such shares on your behalf electronically to the Company’s designated
stock plan administrator or such other broker-dealer as the Company may choose
at its sole discretion, within reason.
(b)    Timing of Settlement. Your Performance Units will be settled by the
Company, via the issuance of Stock as described herein, as soon as practicable
after (and in all events within two and one-half months after) the date on which
the Performance Units become vested and nonforfeitable. In all cases, the
issuance and delivery of shares under this Award Agreement is intended to comply
with Treasury Regulation Section 1.409A-1(b)(4) and shall be construed and
administered in such a manner. If you die after vesting but before settlement,
your vested and unpaid Performance Units shall be paid to your estate.
7.    Tax Withholding.
(a)    On or before the time you receive a distribution of the shares subject to
your Performance Units, or at any time thereafter as requested by the Company,
you may satisfy any federal, state, local or foreign tax withholding obligation
relating to your Performance Units by any of the following means, which you must
elect in advance by making an appropriate election via the account established
under your name with E*TRADE Financial or such other brokerage firm selected by
the Company (the “Brokerage Account”), or by such other method acceptable to the
Committee if you do not have a Brokerage Account, at such time or times
specified by the Committee: (i) tendering a cash payment that covers your tax
withholding obligation by depositing such cash payment into your Brokerage
Account or providing it directly to the Company on or before the date your
Performance Units vest; or (ii) authorizing a sell-to-cover transaction, which
involves the automatic sale by E*TRADE Financial or such other brokerage firm
selected by the Company, through one or more block trades, of the number of
vested shares with the value necessary to satisfy the tax withholding
obligations, the assignment to the Company of the proceeds of the sale for
subsequent payment to the relevant tax authorities, and the release or delivery
to you of the remaining vested shares; or (iii) if you are an executive officer
of the Company at the time you receive such distribution of the shares subject
to your Performance Units, authorizing a net share settlement transaction under
which the Company will withhold from the shares otherwise issuable to you in
connection with your Performance Units a number of shares the Fair Market Value
of which is sufficient to cover the tax withholding obligation and issuing to
you the remaining shares in settlement of your Performance Units on the date
your Performance Units vest. The Committee


3
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




shall have discretion to allow any other method of satisfying tax withholding
obligations as it may determine to be adequate.
(b)    Notwithstanding anything to the contrary set forth herein, the Company
will satisfy the tax withholding obligations relating to your Performance Units
through a sell-to-cover transaction or, in the case of an executive officer, a
net share settlement transaction (each such transaction as described above) on
the date your Performance Units vest in the following circumstances: (i) you do
not make an election in a form acceptable to the Committee on or prior to the
date your Performance Units vest regarding the method of satisfaction of your
tax withholding obligation; or (ii) you timely elect to satisfy your tax
withholding obligation via tendering a cash payment as provided above, but as of
the date your Performance Units vest there are insufficient funds in your
Brokerage Account or received by the Company to cover the tax withholding
obligation.
(c)    Any shares of Stock withheld to satisfy any tax withholding obligations
shall not exceed the amount determined by the applicable minimum statutory
withholding rates.
(d)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Stock. In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
8.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Stock, the
number of outstanding Performance Units shall, without further action of the
Committee, be adjusted to reflect such event; provided, however, that any
fractional Performance Units resulting from any such adjustment shall be
eliminated. Adjustments under this paragraph will be made by the Committee,
whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.
(b)    Treatment on Change in Control. Notwithstanding anything herein to the
contrary, in connection with a Change in Control, the number of Performance
Units (if any) that shall become eligible to vest in connection with the Change
in Control shall be determined as provided in Exhibit A attached to the Notice
(such number of Performance Units, together with any other Performance Units
that had previously become eligible to vest pursuant to Exhibit A to the Notice
and are subject only to time-based vesting as of immediately prior to the Change
in Control, the “Credited Units”). The Board shall determine in its sole
discretion, and shall, to the extent applicable, ensure that the definitive
documentation setting forth the terms of the Change in Control provides, that
the Credited Units shall be subject to either Section 8(b)(i) or 8(b)(ii) below.


(i)    The Company shall continue to maintain in effect, or the Company’s
successor shall assume, the Plan, this Award Agreement and all Credited Units
outstanding hereunder, and such Credited Units shall continue to remain
outstanding after the Change in Control and be scheduled to vest on the
remaining vesting dates under the time-based vesting schedule set forth in the
Notice (with the Credited Units to be allocated on a pro-rated basis over the
remaining vesting dates). Vesting of such Credited Units shall be subject to
your continued Service through the applicable vesting date; provided, however,
that if your Service terminates due to a Qualifying Termination, your Credited
Units, to the extent then outstanding and unvested, shall fully vest upon


4
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




your Qualifying Termination. The number and kind of shares or units associated
with such Credited Units shall be adjusted to reflect the Change in Control in
accordance with the terms of the Plan, and otherwise in accordance with and
subject to their terms and conditions as in effect immediately prior to the
Change in Control.


(ii)    If the Credited Units are not continued or assumed in accordance with
Section 8(b)(i), the Credited Units shall be cancelled immediately prior to and
contingent upon the consummation of such Change in Control in exchange for a
cash payment to you in respect thereof in an amount calculated based on the
value of the Credited Units at the time of such Change in Control as determined
by the Board in its sole discretion, in all cases, assuming such Credited Units
were fully vested. For avoidance of doubt: In respect of any outstanding
Credited Unit, you shall be eligible to receive an amount in cash equal to the
per-share consideration received by sellers of the class of shares subject to
such Credited Unit generally in the Change in Control.
Payments described in this Section 8(b) shall be made as provided in Section
6(b).
9.    Non‑Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Award Agreement shall alter your employment status or other service
relationship with the Company, nor be construed as a contract of employment or
service relationship between the Company and you, or as a contractual right of
you to continue in the employ of, or in a service relationship with, the Company
for any period of time, or as a limitation of the right of the Company to
discharge you at any time with or without cause or notice and whether or not
such discharge results in the forfeiture of any nonvested and forfeitable
Performance Units or any other adverse effect on your interests under the Plan.
10.    Rights as Stockholder. You shall not have any of the rights of a
stockholder with respect to any shares of Stock that may be issued in settlement
of the Performance Units until such shares of Stock have been issued to you. No
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 5 of this Award Agreement with respect to dividend equivalent
payments or as otherwise permitted under the Plan.
11.    The Company’s Rights. The existence of the Performance Units shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company's capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company's assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
12.    Restrictions on Issuance of Shares. The issuance of shares of Stock upon
settlement of the Performance Units shall be subject to and in compliance with
all applicable requirements of federal, state, or foreign law with respect to
such securities. No shares of Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Performance Units shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such


5
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




requisite authority shall not have been obtained. As a condition to the
settlement of the Performance Units, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.
13.    Notices. All notices and other communications made or given pursuant to
this Award Agreement shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company, or in the case
of notices delivered to the Company by you, addressed to the Committee, care of
the Company for the attention of its Secretary at its principal executive office
or, in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of Performance Units by electronic means or to request
your consent to participate in the Plan or accept this award of Performance
Units by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
14.    Entire Agreement. This Award Agreement, together with the relevant Notice
and the Plan, contain the entire agreement between the parties with respect to
the Performance Units granted hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Award Agreement with respect to the Performance
Units granted hereunder shall be void and ineffective for all purposes.
15.    Amendment. This Award Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Award Agreement may
not be modified in a manner that would have a materially adverse effect on the
Performance Units as determined in the discretion of the Committee, except as
provided in the Plan or in a written document signed by each of the parties
hereto.
16.    409A Savings Clause. This Award Agreement and the Performance Units
granted hereunder are intended to fit within the “short-term deferral” exemption
from Section 409A of the Code as set forth in Treasury Regulation
Section 1.409A-1(b)(4). In administering this Award Agreement, the Company shall
interpret this Award Agreement in a manner consistent with such exemption.
Notwithstanding the foregoing, if it is determined that the Performance Units
fail to satisfy the requirements of the short-term deferral rule and are
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on you in respect of the shares under
Section 409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Section 409A of the Code


6
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




and Treasury Regulation Section 1.409A-2(b)(2). For purposes of Section 409A of
the Code, the payment of dividend equivalents under Section 5 of this Award
Agreement shall be construed as earnings and the time and form of payment of
such dividend equivalents shall be treated separately from the time and form of
payment of the underlying Performance Units.
17.    [Reserved.]
18.    No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of Performance Units and
shall not be liable to you for any adverse tax consequences to you arising in
connection with this award. You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.
19.    Conformity with Plan. This Award Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Award Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Award Agreement or any matters as to which this Award Agreement is silent, the
Plan shall govern. A copy of the Plan is available on the Company’s intranet or
upon written request to the Committee.
20.    No Funding. This Award Agreement constitutes an unfunded and unsecured
promise by the Company to issue shares of Stock in the future in accordance with
its terms. You have the status of a general unsecured creditor of the Company as
a result of receiving the grant of Performance Units.
21.    Effect on Other Employee Benefit Plans. The value of the Performance
Units subject to this Award Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating your benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.
22.    Governing Law. The validity, construction, and effect of this Award
Agreement, and of any determinations or decisions made by the Committee relating
to this Award Agreement, and the rights of any and all persons having or
claiming to have any interest under this Award Agreement, shall be determined
exclusively in accordance with the laws of the State of Delaware, without regard
to its provisions concerning the applicability of laws of other jurisdictions.
Any suit with respect hereto will be brought in the federal or state courts in
the district which includes the city or town in which the Company’s principal
executive office is located, and you hereby agree and submit to the personal
jurisdiction and venue thereof.
23.    Headings. The headings in this Award Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Award Agreement.
24.    Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Award Agreement, all information with
respect to the Plan and the Performance Units, and any reports of the Company
provided generally to the Company’s


7
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




stockholders; (ii) acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing; (iii) further acknowledge that you may
revoke your consent to the electronic delivery of documents at any time by
notifying the Company of such revoked consent by telephone, postal service or
electronic mail; and (iv) further acknowledge that you understand that you are
not required to consent to electronic delivery of documents.
25.    No Future Entitlement. By your signing the Notice, you acknowledge and
agree that: (i) the grant of a Performance Unit award is a one-time benefit
which does not create any contractual or other right to receive future grants of
Performance Units, or compensation in lieu of Performance Units, even if
Performance Units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the Performance
Units is an extraordinary item of compensation which is outside the scope of
your employment contract, if any; (iv) the value of the Performance Units is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments or similar payments, or bonuses,
long-service awards, pension or retirement benefits; (v) the vesting of the
Performance Units ceases upon termination of Service with the Company or
transfer of employment from the Company, or other cessation of eligibility for
any reason, except as may otherwise be explicitly provided in this Award
Agreement; (vi) the Company does not guarantee any future value of the
Performance Units; and (vii) no claim or entitlement to compensation or damages
arises if the Performance Units decrease or do not increase in value and you
irrevocably release the Company from any such claim that does arise.
26.    Personal Data. For purposes of the implementation, administration and
management of the Performance Units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
Performance Units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage the Performance Units or effect a Corporate Transaction.
You understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a Performance Unit award.


8
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




27.    Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




{Glossary begins on next page}




9
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------






GLOSSARY
(a)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Halozyme
Therapeutics, Inc. (including but not limited to joint ventures, limited
liability companies, and partnerships). For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise.
(b)    “Award Agreement” means this document, as amended from time to time,
together with the Plan which is incorporated herein by reference.
(c)    “Cause” means, solely for purposes of this Award Agreement, a
determination made in good faith by the Committee, which determination will be
conclusive, that you have:
(i)    been convicted of, or plead nolo contendere to, a felony or crime
involving moral turpitude;
(ii)    committed fraud with respect to, or misappropriated any funds or
property of the Participating Company Group, or any customer or vendor;
(iii)    illegally used or illegally distributed controlled substances;
(vi)    willfully violated any material written rule, regulation, procedure or
policy of the Participating Company applicable to you that results in
demonstrable harm to the Company, as determined by the Committee in good faith;
or
(v)    materially breached any employment, nondisclosure, nonsolicitation or
other similar material agreement executed by you for the benefit of the Company
that results in demonstrable harm to the Company, as determined by the Committee
in good faith.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.
(e)    “Committee” means the Compensation Committee or other committee of the
Board of Directors of the Company duly appointed to administer the Plan and
having such powers as shall be specified by the Board of Directors.
(f)    “Company” means Halozyme Therapeutics, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control (as defined in the Plan) has occurred, Company shall mean only
Halozyme Therapeutics, Inc.
(g)    “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean the closing price per share of Stock
on the relevant date on the principal exchange or market on which the Stock is
then listed or admitted to trading or, if no sale is reported for that date, the
last preceding business day on which a sale was reported.


10
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




(h)    “Good Reason” means, solely for purposes of this Award Agreement, the
occurrence of any of the following events without your prior written consent:
(i)    any material diminution in your annual base salary or annual target bonus
opportunity (expressed as a percentage of annual base salary); or
(ii)    any requirement by the Participating Company that you physically
relocate from your current work location to another work location 30 or more
miles away.
provided, however, that any such condition shall not constitute Good Reason
unless both (x) you provide written notice to the Company of the condition
claimed to constitute Good Reason within sixty (60) days of the initial
existence of such condition (such notice to be delivered in accordance with
Section 13), and (y) the Company fails to remedy such condition within thirty
(30) days of receiving such written notice thereof; and provided, further, that
in all events the termination of your employment with the Company shall not
constitute a termination for Good Reason unless such termination occurs not more
than one hundred and twenty (120) days following the initial existence of the
condition claimed to constitute Good Reason.
(i)    “Grant Date” means the effective date of a grant of Performance Units
made to you as set forth in the relevant Notice.
(j)    “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of Performance
Units made to you.
(k)    “Plan” means the Halozyme Therapeutics, Inc. 2011 Stock Incentive Plan,
as amended from time to time.
(l)    “Qualifying Termination” means the occurrence of any of the following
events within two years following the occurrence of a Change in Control:
(i)    termination by the Participating Company of your Service for any reason
other than Cause; or
(ii)    your voluntary resignation for Good Reason; or
(iii)    a termination of your Service due to your death or Disability.


(m)    “Performance Unit” means the Company’s commitment to issue one share of
Stock at a future date, subject to the terms of the Award Agreement and the
Plan.
(n)    “Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not Halozyme Therapeutics, Inc. or its successor or an Affiliate
of Halozyme Therapeutics, Inc. or its successor.
(o)    “Stock” means the common stock, US$0.001 par value per share, of Halozyme
Therapeutics, Inc., as adjusted from time to time in accordance with Section 4.2
of the Plan.
(p)    “You” or “Your” means the recipient of the Performance Units as reflected
on the applicable Notice. Whenever the word “you” or “your” is used in any
provision of this Award Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Performance Units may be


11
[PSU-DT]
OMM_US:77530383.3
 

--------------------------------------------------------------------------------




transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.


{End of Agreement}






12
[PSU-DT]
OMM_US:77530383.3
 